DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 and 29-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Present invention directed toward wireless network performance, and, more particularly, to methods, systems, articles of manufacture, and apparatus to calibrate payload information. To determine whether one or more markets or locations of the wireless network are candidate locations for infrastructure capital investment, network testing is performed. Two example methods of the technical field of network testing are employed: passive measurement testing and background active measurement (BAM) testing. Passive measurement testing includes measurements of how consumers actually experience and use their wireless network on a day-to-day basis. BAM testing includes measuring wireless network capability through controlled, regularly scheduled testing. However, in the technical field of network testing and market research, to isolate issues with one or more markets or locations of the wireless network that may be performing above or below one or more threshold criteria (e.g., bit-error-rate threshold values, transmission bandwidth threshold values, receiver bandwidth threshold values, power level threshold values, etc.), variability during the testing must be reduced and/or minimized. For example, in the event that a bandwidth test is performed by one or more on-device-meters (ODMs) during a time at which network demand is relatively high, the results of the bandwidth test may be influenced by factors not associated with infrastructure-related influences. In other 
Prior art of record failed to teach or fairly suggest alone or in combination the method and apparatus for calibrate measurement data, the method and apparatus comprising: a data acquirer to obtain (a) passive measurement data and (b) background active measurement (BAM) data from panelists in a market of interest, the BAM data associated with network usage metrics of panelist wireless devices undisturbed by panelist behavior; a share assignor to assign a first share of the passive measurement data and a second share of the BAM data to particular areas within the market of interest, the first share based on a number of passive measurement occurrences in a first one of the particular areas and the second share based on a second number of BAM occurrences in the first one of the particular areas; a weight calculator to determine weights for the first area based on the first and second shares; and a BAM calibrator to remove a bias between the passive measurement data and the BAM data by calibrating the BAM data for the market of interest using the weights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 14, 2021